IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 18779

                          In the Matter of DANIEL A. WILLIAMS,
                                       Respondent.

                               ORDER OF DISBARMENT


       In a letter signed May 22, 2017, addressed to the Clerk of the Appellate Courts,
respondent Daniel A. Williams, an attorney admitted to the practice of law in Kansas,
voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court
Rule 217 (2017 Kan. S. Ct. R. 260).


       At the time the respondent surrendered his license, the office of the Disciplinary
Administrator had filed a formal complaint regarding four complaints. The formal
complaint alleged that the respondent violated Kansas Rules of Professional Conduct
1.1 (competence) (2017 Kan. S. Ct. R. 287); 1.3 (diligence) (2017 Kan. S. Ct. R. 290);
1.5 (fees) (2017 Kan. S. Ct. R. 292); 1.15 (safekeeping property) (2017 Kan. S. Ct. R.
326); 1.16 (terminating representation) (2017 Kan. S. Ct. R. 331); 8.1 (disciplinary
matters) (2017 Kan. S. Ct. R. 377); 8.4 (misconduct) (2017 Kan. S. Ct. R. 379); and
Supreme Court Rule 207 (cooperation) (2017 Kan. S. Ct. R. 246).


       This court, having examined the files of the office of the Disciplinary
Administrator, finds that the surrender of the respondent's license should be accepted and
that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Daniel A. Williams be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.
       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Daniel A. Williams from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2017 Kan. S. Ct. R. 262).


       Dated this 31st day of May, 2017.